                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
           vs.                                     )    Cr. No. 19-2854 JB
                                                   )
 ERIC ARELLANO, STEVEN GRIEGO                      )
 and RAMIRO PEREZ,                                 )
                                                   )
                  Defendant.

                                           WITNESS LIST


          The United States submits the following as its witness list, with the right to supplement the

list:

        1. Matthew Salcido
           DRO Homeland Security
           McDonalds

        2. Deisy Fuentes
           Fact Witness

        3. Brian Knoll
           United States Border Patrol

        4. Steven Lopez
           Homeland Security Investigations

        5. Marcus Moulton
           Homeland Security Investigations

        6. Edgar Estudiante-Palacios
           Material Witness

        7. Elson Vasquez-Cua
           Material Witness

        8. Rigoberto Fuentes
           Material Witness
    9. Albuquerque Police Detective Jones

    10. Albuquerque Police officer Ginn

    11. John Doe #1
        Confidential Source of Information

    12. John Doe #2
        Confidential Source of Information

    13. Jane Doe
        Confidential Source of Information

                                                 Respectfully submitted,

                                                 JOHN C. ANDERSON
                                                 United States Attorney

                                                 Electronically filed

                                                 NORMAN CAIRNS
                                                 SAMUEL A. HURTADO
                                                 Assistant U.S. Attorneys
                                                 201 Third St. NW, Suite 900
                                                 Albuquerque, NM 87102
                                                 (505) 346-7296
                                                 (505) 246-7296 fax


I hereby certify that a copy of this
motion was delivered via CM/ECF
to counsel for defendant.

filed electronically

NORMAN CAIRNS
Assistant U. S. Attorney




                                             2
